Citation Nr: 0911945	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  03-25 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder.

2.  Entitlement to service connection for polysubstance 
abuse, to include as secondary to an acquired psychiatric 
disorder.

3.  Entitlement to service connection for a heart disability, 
to include an abnormal electrocardiogram (EKG).


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel
INTRODUCTION

The appellant served on active duty from July 1976 to August 
1979.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania. 

In June 2004, the appellant testified before Veterans Law 
Judge S. L. Kennedy at a hearing held at the RO.  
Unfortunately, the transcript of that hearing is incomplete, 
due to an equipment failure.  The appellant was subsequently 
given the opportunity to attend an additional Board hearing.  
In October 2005, the appellant testified before Veterans Law 
Judge Kathleen K. Gallagher.  A complete transcript of that 
hearing is of record.  Because the appellant has testified 
before two different Veterans Law Judges, appellate review of 
this matter has been assigned to a panel of three Veterans 
Law Judges, in accordance with 38 C.F.R. § 20.707.  Both 
judges who conducted hearings in this appeal have 
participated in making the decision below.  

In April 2006, the Board remanded the matter to the RO for 
additional evidentiary development and due process 
considerations.  In an October 2007 decision, the Board 
denied service connection for a lung condition.  The 
remaining issues on appeal were again remanded to the RO for 
additional evidentiary development.  

As set forth in more detail below, another remand is 
unfortunately required with respect to the issue of 
entitlement to service connection for a heart disability.  
See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a 
remand by the Board confers on a claimant, as a matter of 
law, the right to compliance with the remand orders, and that 
the Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand).  
Accordingly, this issue is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not diagnosed in 
service, nor was a psychosis manifest to a compensable degree 
within one year of separation and the most probative evidence 
of record indicates that the appellant's post-service 
acquired psychiatric disability is not causally related to 
his active service or any incident therein.

2.  The appellant's polysubstance abuse disorder is the 
result of his own willful misconduct.


CONCLUSION OF LAW

1.  An acquired psychiatric disability was not incurred 
during active service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1131, 1112, 1113, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).

2.  Service connection for polysubstance abuse is precluded 
as a matter of law.  38 U.S.C.A. §§ 105(a), 1131 (West 2002); 
38 C.F.R. §§ 3.1(m), 3.301 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

The Board finds that the VCAA notification duty was satisfied 
in this case by a letter sent to the appellant in April 2002.  
This letter addressed all three notice elements delineated in 
38 C.F.R. § 3.159 and was sent prior to the initial 
unfavorable decision by the RO.  The fact that the notice did 
not address either the relevant rating criteria or effective 
date provisions was harmless error because service connection 
is being denied, and therefore no rating or effective date is 
being assigned.  

Regardless, in a November 2007 letter, the RO notified him of 
the additional elements imposed by the Court in Dingess, 
including how VA assigns an effective date and initial 
disability rating.  The RO has since reconsidered the 
appellant's claims, most recently in a September 2008 
Supplemental Statement of the Case.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006); see also Medrano v. 
Nicholson, 21 Vet. App. 165 (2007) (holding that a notice 
error may be cured by providing compliant notice, followed by 
a readjudication); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an Statement of the Case or Supplemental Statement of the 
Case, is sufficient to cure a timing defect).  Therefore, the 
Board finds that no further notification is necessary.  

Duty to Assist

Under the VCAA, VA also has a duty to assist the claimant in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

In this case, the appellant's service medical records are on 
file, as are post-service VA and private clinical records 
identified or submitted by the appellant.  The RO has also 
obtained records from the Social Security Administration 
(SSA).  Despite being given the opportunity to do so, the 
appellant has neither submitted nor identified any 
additional, relevant, outstanding evidence pertaining to his 
claims and none is evident from a review of the record.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2008).  The appellant has also been afforded VA medical 
examinations in connection with his claims.  The Board finds 
that the reports of these examinations provide the necessary 
medical opinions.  38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the appellant.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the appellant.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  


Background

Service treatment records pertaining to the appellant's 
period of active service show that, in July 1977, he 
requested evaluation for impulsive behavior.  He also 
reported feeling depressed.  

In August 1977, the appellant underwent testing at the Mental 
Health Clinic at the Naval Regional Medical Clinic in Pearl 
Harbor which revealed multiple indicators of a character 
behavior disorder as well as a possible pattern of alcohol 
abuse.  The impression was possible habitual drinking versus 
early alcohol addiction manifested by blackout spells, 
drinking alone, and craving a drink.  The appellant was 
referred for further treatment regarding alcohol.  

In April 1978, the appellant was hospitalized at Tripler Army 
Medical Center because of confusion and a history of drug and 
alcohol abuse.  It was noted that he had taken a large 
blotter piece of LSD.  Hours after admission, the appellant 
was clear and coherent.  In reporting his history during 
evaluation, the appellant reported that after he had dropped 
out of high school, he "wandered around" for 18 months 
before joining the Navy.  He admitted to polydrug use during 
this period of "wandering around."  Since joining the Navy, 
the appellant indicated that he had been unhappy and admitted 
to abusing alcohol and drugs, including LSD.  He indicated 
that in September 1977, he had been in Alcohol Rehabilitation 
Drydock (ARD) at Pearl Harbor, but that it had not been 
effective.  Following evaluation, the appellant was 
determined to be free of psychosis.  The diagnoses on 
discharge in May 1978 were improper use of drugs (LSD) and 
habitual excessive drinking.  The treating psychiatrist 
indicated that the appellant's detoxification was regarded as 
complete.  

The remaining service treatment records are entirely negative 
for complaints or findings of a psychiatric disorder.  At the 
appellant's August 1979 military separation medical 
examination, clinical evaluation revealed that there were no 
psychiatric abnormalities.  

In April 2002, the appellant submitted an original 
application for VA compensation benefits, seeking service 
connection for several disabilities, including bipolar 
disorder and polysubstance abuse.  He claimed that in April 
1978, he had been admitted for detoxification at Tripler Army 
Medical Center, and in May 1978, he had been treated for 
bipolar disorder and alcohol abuse at the Pearl Harbor Naval 
Station Medical Center.  The appellant also claimed that in 
May 1980, he had been treated at Hamot Medical Center for 
bipolar disorder.

In connection with his claim, the appellant underwent VA 
psychiatric examination in July 2002.  On examination, the 
examiner noted that the appellant had experienced discipline 
problems in the Navy.  He noted that service medical records 
indicated that in the summer of 1977, the appellant 
participated in a detoxification program at Tripler Army 
Medical Center for polysubstance addiction.  He noted that 
extensive psychological testing completed during the course 
of that treatment revealed a personality disorder and alcohol 
dependence, but no indication of anything remotely close to 
bipolar disorder.  After his separation from service, the 
examiner noted that the appellant's next psychiatric contact 
reportedly came in May 1980, when he was admitted to Hamot 
Medical Center with inappropriate and aggressive behavior.  
The examiner noted that records of that treatment were not 
available to him, although the appellant reported that he had 
been diagnosed as having an antisocial personality disorder.  
Since 1996, the appellant had been followed intermittently by 
VA, with various diagnoses, including bipolar disorder, 
polysubstance dependence, pathological gambling, multiple 
sexual compulsions, and a personality disorder.  After 
examining the appellant, the examiner's diagnostic 
impressions included major depressive disorder secondary to 
multiple life stressors caused by character pathology, 
pathological gambling, and polysubstance addiction; 
obsessive-compulsive disorder, by history; and mixed 
personality disorder with severe borderline and antisocial 
aspects.  The examiner concluded that the appellant did not 
have bipolar disorder, nor was there any evidence that he was 
treated for bipolar disorder (or any other Axis I diagnosis) 
while on active duty or within one year of discharge.  He 
indicated that the appellant's major depression was a 
byproduct of all the difficulties his other diagnoses had 
caused him.  

In connection with the appellant's claim, the RO thereafter 
obtained additional VA, military, and private clinical 
records, dated from May 1980 to December 2006.  In pertinent 
part, the private clinical records show that in May 1980, the 
appellant was hospitalized at Hamot Medical Center with 
aberrant mental behavior, recent personality changes, and 
poor judgment.  It was noted that after his discharge from 
active duty, the appellant had joined the Naval Reserve and 
had missed three to four meetings.  He also exhibited 
problems interacting with his family.  During the course of 
admission, psychological evaluation revealed many 
characterological problems.  The final diagnosis on discharge 
was dissociative reaction.  

In March 1981, the appellant underwent a triennial 
examination in connection with his service in the Naval 
Reserve.  On a report of medical history, the appellant 
denied a history of nervous trouble of any sort, but endorsed 
symptoms of depression or excessive worry.  The appellant 
reported a history of a three-day period of hospitalization 
at the Mental Health Clinic at Tripler Army Hospital in May 
1978, and a period of private hospitalization in May 1980.  
Clinical evaluation revealed that there were no psychiatric 
abnormalities.  A July 1981 letter from the appellant's 
private physician indicated that the appellant had been under 
his care for chronic alcoholism and depression since July 
1981.  

More recent private clinical records show treatment for 
various psychiatric complaints.  For example, records from 
McAuley Neuropsychiatric Institute, dated from September 1995 
to June 1996, show treatment for bipolar II disorder, 
pathological gambling, and obsessive-compulsive disorder.  At 
an initial diagnostic evaluation in September 1995, the 
appellant reported that dating back to his teenage years, he 
had struggled with mood difficulties, impulsive acts, and 
addictive behavior.  During his high school years, he began 
stealing from his parents and lying to avoid punishment.  
These actions resulted in family conflict and led to his 
enlistment in the Navy.  During service, he began drinking 
heavily and experimenting with hallucinogenic drugs.  He 
reported that his drug use left him feeling unbalanced.  
Shortly after he left the Navy, he was hospitalized for 
psychiatric treatment after a conflict with his family.  He 
was prescribed medication, but he quickly discontinued it 
after leaving the hospital.  This episode left him suspicious 
of the psychiatric profession.  Following his discharge from 
the hospital, the appellant succeeded in completing college.  
While in college, the appellant had a friend who committed 
suicide.  This event haunted him.  After completing college, 
he worked in a series of jobs.  His current episode of 
depression had begun the year before when he was laid off by 
his job.  With respect to his substance abuse history, the 
appellant reported that about ten years ago, he quit using 
drugs and significantly cut back on his alcohol consumption.  
However, he began gambling and eating compulsively, replacing 
one set of addictive behaviors for another.  The examiner 
indicated that the appellant's unstable employment history, 
his pattern of addictive behaviors, his interpersonal 
isolation, and his depression appeared to be the product of a 
longstanding, nonspecific personality disorder.  The 
diagnoses were pathologic gambling, cyclothymic disorder, and 
personality disorder not otherwise specified.  Subsequent 
treatment records from McAuley Neuropsychiatric Institute 
show that in February 1996, the appellant was diagnosed as 
having bipolar II disorder, pathological gambling, and 
obsessive-compulsive disorder.  He received continued 
treatment for these conditions.  

Records from St. Vincent's Medical Center show treatment for 
multiple conditions.  In January 1997, the appellant was 
noted to have a history of depression.  His medications 
included Zoloft.  In July 2004, he was noted to have a 
history of bipolar disorder.  

Records from Dr. Raymond McAllister, dated from March 2000 to 
September 2000 show diagnoses which include a history of 
bipolar dysmetria.  An MRI of the brain conducted in April 
2000 was negative.  

In June 2004, the appellant testified at a hearing before 
Veterans Law Judge Kennedy.  He claimed that he had exhibited 
symptoms indicative of a psychiatric disorder during service, 
including depression and manic episodes.  He indicated that 
it was his belief that he developed polysubstance abuse as a 
result of self-medicating for his psychiatric disorder.  The 
appellant indicated that he had been under continuous 
treatment for a psychiatric disorder since 1995.  

VA clinical records dated from April 1996 to December 2006 
show treatment for multiple conditions, including personality 
disorder not otherwise specified, pathological gambling, 
alcohol abuse, binge eating disorder, depressive disorder, 
and bipolar disorder.

Records from the Social Security Administration show that the 
appellant was awarded disability benefits due to severe 
mental impairment from affective disorder and personality 
disorder.  Records used by SSA in reaching its determination 
include a March 2005 disability evaluation, which showed 
diagnoses including bipolar affective disorder, Type II, 
mixed at present, and mixed personality disorder, passive-
aggressive with some dependency issues.  

Records from Stairways Behavioral Health Clinic show that in 
April 2005, the appellant underwent psychiatric evaluation.  
The appellant reported that his first psychiatric symptoms 
began in his teens.  He first saw a psychologist in 1974, 
when he was 16 or 17.  The appellant felt that the 
psychologist was the enemy, however, as he told things to his 
parents.  The appellant reported that he had undergone 
"detox" in the Navy and first saw a psychiatrist in 1980, 
when he was hospitalized at Hamot.  He had been treated by VA 
since 1996.  He reported that his previous diagnoses included 
alcoholism, bipolar II disorder, and compulsive gambling.  
After evaluating the appellant, the diagnoses were mood 
disorder not otherwise specified, history of compulsive 
gambling and drinking, and personality disorder not otherwise 
specified.

In October 2005, the appellant testified at a hearing before 
Veterans Law Judge Gallagher.  He again testified that it was 
his belief that he developed polysubstance abuse disorder as 
a result of self-medicating for his psychiatric disorder.  He 
explained that he had used drugs and alcohol as a way to 
relieve the stress of his mental condition.  The appellant 
indicated that he had been under continuous treatment for a 
psychiatric disorder since 1995 and had not used drugs since 
that time.  He indicated that he had not had a drink in quite 
a long time.  

The appellant again underwent VA psychiatric examination in 
January 2007.  He reported that beginning in high school, he 
manifested sustained mood phases during which he was 
extremely despondent, anergic, and isolative.  These mood 
episodes would last for weeks, then give way to episodes 
characterized by extreme irritability, agitation, 
impulsivity, and poor judgment.  He reported that he had been 
hospitalized for psychiatric treatment in 1980, but that his 
follow-up was thereafter inconsistent.  He remained "a 
drifter" from 1980 until approximately 1995, when he was 
diagnosed as having bipolar disorder.  With respect to his 
substance abuse history, the appellant reported excessive 
alcohol use as a teenager.  In the military, he used 
hallucinogens, marijuana, and alcohol.  He was disciplined 
and "detoxed" while in service.  After his discharge, he 
reported that he continued to binge drink.  He discontinued 
illicit drug use in 1991 and had not used alcohol since 2001.  
After examining the appellant and reviewing his claims 
folder, the examiner diagnosed the appellant as having 
bipolar II disorder, pathologic gambling, polysubstance abuse 
in remission, and personality disorder not otherwise 
specified.  The examiner indicted that the appellant appeared 
to harbor a personality disorder, characterized by risk 
taking, impulsivity, thrill seeking and a wayward lifestyle.  
She indicated that "I have reasonable clinical certainty 
that superimposed on the character-logic framework exists a 
bipolar disorder."  She indicated that the appellant met the 
criteria for bipolar disorder, "even though the antisocial 
personality traits and polysubstance abuse perpetuated his 
pattern of poor choices and irrational and impulsive conduct.  
I am also not positive the bipolarity existed prior to the 
naval service and that in fact the naval experience likely 
exacerbated the underlying disorder; therefore it is likely 
that a relationship to naval service exists."  

In a January 2007 letter, a private doctor of osteopathy from 
Stairways Behavioral Health Clinic indicated that he had been 
treating the appellant since September 2005.  He noted that 
the appellant had a long history of carrying diagnoses of 
mood disorder, not otherwise specified, ruling out bipolar 
disorder, and personality disorder not otherwise specified.  
He indicated that the appellant had gone back to 1974 
beginning with his first treatments and had required multiple 
hospitalizations.  Given the appellant's long history and 
symptoms, the doctor indicated that it would be difficult for 
him to work.  

In September 2008, the appellant again underwent VA 
psychiatric examination.  After examining the appellant and 
reviewing his claims folder, the examiner diagnosed the 
appellant as having bipolar I disorder, polysubstance abuse 
in full remission, and personality disorder with antisocial 
traits.  He concluded that it was less likely than not (less 
than a 50/50 probability) that the appellant's bipolar 
disorder was causally related to or the result of his active 
service or any incident therein.  The examiner explained that 
there was no indication that the appellant had been diagnosed 
as having bipolar disorder while in service.  Rather, he was 
diagnosed as having substance abuse problems and a likely 
personality disorder.  The examiner acknowledged that the 
appellant had reported that it was difficult for him to 
adjust while in the service.  However, he explained that 
there was no clear evidence that his poor adjustment and 
disciplinary problems were due to bipolar symptomatology.  He 
further noted that there was no evidence to support a causal 
connection between the appellant's post-service bipolar 
disorder and his active service and that any such link would 
be speculative.  He did note, however, that the appellant's 
psychiatric problems from bipolar disorder did manifest 
shortly after discharge.  With respect to his substance 
abuse, the examiner noted that it existed prior to service 
and appeared to have intensified during that time.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a pre-existing injury 
or disease in the line of duty, but no compensation shall be 
paid if the disability is a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including a 
psychosis, may be also be established on a presumptive basis 
by showing that such a disease manifested itself to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

Service connection is also warranted where the evidence of 
record shows that a chronic disability or disorder has been 
caused or aggravated by an already service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.310 (2008); see also Allen v. Brown, 7 Vet. App. 439 
(1995).

Congenital or developmental defects such as personality 
disorders are not "diseases or injuries" within the meaning 
of applicable statutes and regulations.  38 C.F.R. 
§ 3.303(c).  However, where during service a congenital or 
developmental defect is subject to a superimposed injury or 
disease, service connection may be warranted.  VAOPGCPREC 82-
90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) 
(a reissue of General Counsel opinion 01-85 (March 5, 1985).

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed after October 31, 
1990, [as in this case] payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. 
§ 105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

However, the United States Court of Appeals for the Federal 
Circuit (Court) has held that there can be service connection 
for compensation for an alcohol or drug abuse disability 
acquired as secondary to, or as a symptom of, his or her 
service-connected disability.  Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001).  The Court indicated that veterans 
could only recover if they can "adequately establish that 
their alcohol or drug abuse disability is secondary to or is 
caused by their primary service-connected disorder."  Id. at 
1381.  The Court further stated that such compensation would 
only result "where there is clear medical evidence 
establishing that the alcohol or drug abuse disability is 
indeed caused by a veteran's primary service-connected 
disability, and where the alcohol or drug abuse disability is 
not due to willful wrongdoing."  Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

The appellant seeks service connection for an acquired 
psychiatric disorder.  He claims that his condition had its 
inception during service, as evidenced by service treatment 
records showing that he received psychiatric treatment 
therein.  The appellant further argues that service 
connection for polysubstance abuse is warranted, as he 
developed such a condition as a result of self-medicating for 
his acquired psychiatric disorder.  After carefully 
considering the evidence of record, the Board finds that the 
preponderance of the evidence is against the appellant's 
claims of service connection for an acquired psychiatric 
disorder and a substance abuse disorder.  

At the outset, the Board notes that the appellant's service 
treatment records are negative for diagnoses of an acquired 
psychiatric disability.  Although he exhibited a character 
behavior disorder, evaluation showed that he was free of 
psychosis; rather, he was diagnosed with the improper use of 
drugs (LSD) and habitual excess drinking.  The Board 
additionally observes that in July 2002, a VA examiner 
reviewed the record and noted that extensive psychological 
testing completed during service revealed a personality 
disorder and alcohol dependence, but no indication of 
anything remotely close to bipolar disorder.  Similarly, in 
September 2008, another VA examiner reviewed the record and 
concluded that there was no indication that the appellant had 
been diagnosed as having bipolar disorder while in service.  
While the appellant had reported that it was difficult for 
him to adjust while in the service, the examiner explained 
that there was no clear evidence that his poor adjustment and 
disciplinary problems were due to bipolar symptomatology.  

Although the most probative evidence shows that an acquired 
psychiatric disability was not diagnosed during service, as 
discussed above, service connection for certain diseases, 
including a psychosis, may be established on a presumptive 
basis by showing that such a disease manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In this case, however, the record 
does not contain evidence of a psychosis within one year of 
separation.  Indeed, the record on appeal documents that in 
May 1980 the appellant was hospitalized for psychiatric 
treatment.  Evaluation at that time, however, showed many 
characterological problems, but no psychosis.  The final 
diagnosis on discharge was dissociative reaction.  There is 
no other probative evidence of record showing that the 
appellant manifested a psychosis within one year of service 
separation.  

Although an acquired psychiatric disorder was not diagnosed 
in service, nor was a psychosis manifest to a compensable 
degree within one year of separation, as set forth above, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Thus, if there 
is a causal connection between the current condition and 
service, service connection may be established.  Godfrey v. 
Derwinski, 2 Vet. App. 354 (1992).  In this case, however, 
the most probative evidence of record indicates that the 
appellant's post-service acquired psychiatric disability is 
not causally related to his active service or any incident 
therein.

In that regard, in September 2008, a VA examiner examined the 
appellant and reviewed the claims folder in detail and 
affirmatively concluded the appellant's current acquired 
psychiatric disability was not causally related to his active 
service or any incident therein.  The Board finds that the 
September 2008 VA medical opinion is persuasive and assigns 
it great probative weight.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 302 (2008) (setting forth "important, guiding 
factors to be used by the Board in evaluating the probative 
value of medical opinion evidence.").  Concerning this, the 
opinion is clearly worded and was rendered by an individual 
who clearly has the expertise to opine on the matter at issue 
in this case.  In addition, the VA examiner addressed the 
appellant's contentions, and based his opinion on a review of 
the appellant's claims folder, and provided a detailed 
rationale for her conclusions.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  The VA physician also made specific 
reference to the pertinent evidence in the claims folder, 
including the service treatment records.

The Board has considered the January 2007 VA medical opinion 
in which the examiner appears to suggest that the appellant's 
bipolar disorder may have existed prior to service and was 
exacerbated thereby, although she was "not positive."  This 
medical opinion, however, is limited in its probative value.  
Because it is inartfully worded, the examiner's conclusions 
are quite unclear.  Additionally, the examiner's conclusion 
appears to be inconclusive, given her notation that she was 
"not positive" of the date of onset of the appellant's 
bipolarity.  In that regard, it is well established that 
medical opinions that are speculative, general, or 
inconclusive in nature do not provide a sufficient basis upon 
which to support a claim.  See e.g. Goss v. Brown, 9 Vet. 
App. 109, 114 (1996) (using the words "could not rule out" 
was too speculative to establish medical nexus); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion 
framed in terms of "may or may not" is speculative and 
insufficient to support an award of service connection for 
the cause of death); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the veteran "may have 
been having some symptoms of his multiple sclerosis for many 
years prior to the date of diagnosis" was insufficient to 
award service connection).  For these reasons, the Board 
finds that the January 2007 VA medical opinion is of little 
probative value and does not provide a basis upon which to 
award service connection for an acquired psychiatric 
disability.

Similarly, the Board has considered the appellant's 
assertions to the effect that his current psychiatric 
disability was incurred in service.  However, as the record 
does not establish that he possesses a recognized degree of 
medical knowledge, he lacks the competency to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education, such as an opinion as to 
the etiology of his psychiatric disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In summary, the Board finds that the most probative evidence 
of record indicates that an acquired psychiatric disorder was 
not diagnosed in service, nor was a psychosis manifest to a 
compensable degree within one year of separation, and the 
appellant's current acquired psychiatric disability is not 
causally related to his active service or any incident 
therein.  For the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder.  

In reaching this decision, the Board concedes that the 
appellant was noted to have a personality disorder during 
service.  Congenital or developmental abnormalities such as 
personality disorders, however, are not considered "diseases 
or injuries" within the meaning of applicable legislation 
and, hence, do not constitute disabilities for VA 
compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 
(2008).  While service connection may be granted in limited 
circumstances for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no 
probative medical evidence indicating that the appellant's 
personality disorder was aggravated during service.  While 
the January 2007 VA examiner appeared to suggest that the 
appellant's bipolar disorder was aggravated during service, 
it does not appear that she made any such conclusion with 
respect to his personality disorder.  Regardless, as 
discussed above, the Board must assign little probative value 
to this opinion, as the examiner's conclusions are unclear.  

With respect to the appellant's claim of service connection 
for polysubstance abuse, as set forth above, the law 
expressly prohibits service connection for alcohol or drug 
abuse based on claims filed on or after October 31, 1990, and 
requires that disability resulting from drug or alcohol abuse 
be regarded as the products of willful misconduct.  
Therefore, the appellant's claim of service connection for 
polysubstance abuse, filed in 2002, must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. at 429 
(1991).  Although the appellant has claimed that he developed 
a substance abuse disorder as a result of self-medicating his 
acquired psychiatric disability, because service connection 
is not in effect for any service-connected disability, 
including a service-connected psychiatric disorder, 
consideration of service connection for a substance abuse 
disorder on a secondary basis in not warranted.  Allen, 237 
F.3d. at 1377-78.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder, is denied.

Entitlement to service connection for polysubstance abuse, to 
include as secondary to an acquired psychiatric disorder, is 
denied.


REMAND

The appellant also seeks service connection for a heart 
disability.  In its October 2007 remand, the Board directed 
the RO to schedule the appellant for a VA medical examination 
for the purposes of determining the etiology of any current 
heart disability, including coronary artery disease.  

Pursuant to the Board's remand instructions, the appellant 
underwent VA medical examination in August 2008.  After 
examining the appellant and reviewing the claims folder, the 
examiner diagnosed coronary artery disease with stent 
placement in July 2004, with second catheterization in May 
2005 showing only mild coronary artery disease.  Despite 
these diagnoses, the examiner concluded that "[i]t is my 
opinion that the patient has no current heart disability..."  
The examiner did not provide the requested etiology opinion.  
For these reasons, another VA medical examination is 
necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(holding that where remand instructions are not followed, the 
Board errs as a matter of law when it fails to ensure 
compliance).



Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be afforded a VA 
medical examination for the purposes of 
determining the etiology of any current 
heart disability, including coronary 
artery disease.  The claims folder should 
be made available to the examiner for 
review in connection with the 
examination.  The examiner should be 
asked to provide an opinion, with 
supporting rationale, as to whether it is 
at least as likely as not that any 
current heart disability identified on 
examination, including coronary artery 
disease, is causally related to the 
appellant's active service or any 
incident therein.  The term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a certain conclusion as it is to 
find against it.

2.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the claim.  If any 
benefit sought remains denied, the 
appellant should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



			
	      KATHLEEN K. GALLAGHER                          S. L. 
KENNEDY
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


